PICKETT, Circuit Judge
(dissenting).
The issues presented in this appeal are pure questions of fact. It would serve no useful purpose to review the evidence in detail. It suffices to say after a consideration of all the evidence in the record, that it is my view that there is substantial evidence supporting the findings of the court; that the judgment is not clearly erroneous; and that it should be affirmed. Fed.Rules Civ. Proc. rule 52(a), 28 U.S.C.A.; Van Dreal v. Van Dreal, 10 Cir., 214 F.2d 715; Payne v. Pray, 10 Cir., 173 F.2d 149; Wyoming Railway Co. v. Herrington, 10 Cir., 163 F.2d 1004.